DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 11/22/2021.
Claims 1 and 25 are amended.
Claims 6-7, 11-24, 27, 30-32, and 36-46 are cancelled.
Claims 47-51 are newly added.
Claims 1-5, 8-10, 25, 26, 28, 29, 33-35, and 47-51 are currently pending and have been allowed. 

Information Disclosure Statement 
Information Disclosure Statement received 11/22/2021 has been reviewed and considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
METHODS 


	
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	Independent claims 1 and 25 have been amended to include the allowable subject matter of claims 7 and 32, as indicated in the Non-Final Action of 07/21/2021.  
	Newly added independent claim 47 corresponds to claim 9, including all limitations of the base claim and intervening claim 8.  Claim 9 was indicated as containing allowable subject matter in the Non-Final Action of 07/21/2021.  

With respect to claim eligibility, claim(s) 1, 25, and 47 has been amended to recite additional elements including: 
receiving, by the processing system, sensor measurements from one or more wearable devices worn by the pet via an API of the platform; 
receiving, by the processing system, video data from one or more home devices associated with an owner of the pet;
generating, by the processing system, a set of attributes relating to the pet based on the pet information, the sensor measurements, and the video data, the set of attributes including a temperature attribute indicating a body temperature of the pet, wherein generating the set of attributes includes: 
analyzing the video data using a computer-vision system to determine one or more classifications based on the video data, and 
structuring the one or more classifications into one or more respective attributes.

These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanson (US 10,721,912 B2) describes a pet enrichment device which captures, analyzes, and tracks the specific movement and positions of an animal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625